NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


PATRICK HENRY ALSTON,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case Nos. 2D17-727
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender and
Richard P. Albertine, Jr.,Assistant Public
Defender, Bartow, for Appellant.

Patrick Henry Alston, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.